Citation Nr: 0943862	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-36 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUE

Entitlement to service connection for impaired vision of the 
right eye (claimed as blindness).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1983 to March 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in New York, New York. 


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with astigmatism of 
the right and eye and refractive ambylopia of the right eye, 
both of which predated his military service.  These disorders 
are not considered disabilities for VA compensation purposes.  

2.  Significant right eye impairment was noted on examination 
at entry into service.  There is no evidence of any 
superimposed disease or injury to the Veteran's right eye 
that occurred during his service.


CONCLUSION OF LAW

The criteria for service connection for a right eye 
disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R.
§§ 3.102, 3.159, 3.303, 3.304, 4.9 (2009); VAOGCPREC 82-90.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating their claims for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§ 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) decided Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held 
that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id at 486.  

In this case, the Veteran was sent a letter by the RO in 
August 2005, prior to the rating decision that is appealed 
herein, which informed him what the evidence needed to show 
in order to establish service connection for a claimed 
disability and, additionally, adequately explained the 
respective duties of VA and the claimant to obtain evidence 
in support of this claim.

The August 2005 letter did not comply with the requirements 
set forth in Dingess, which had not yet been decided by the 
Court.  However, the Board notes that the Veteran was 
provided information about how VA assigns disability ratings 
and effective dates in a March 2006 VCAA letter that he 
received in connection with another claim that he had filed, 
thus giving him actual knowledge of this information.  His 
claim for service connection for an eye disorder was 
thereafter readjudicated in September 2006 Statement of the 
Case (SOC).  In any event, insofar as service connection is 
denied herein, no disability rating or effective date will be 
assigned and any error with respect to providing the notice 
required by Dingess is harmless.

In addition to providing the above described noticed to 
claimants, VA also must make reasonable efforts to assist 
them in obtaining the evidence that is necessary to 
substantiate their claims, unless no reasonable possibility 
exists that such assistance would aid in substantiating such 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
connection with the current appeal, VA has of record evidence 
including VA treatment records, service treatment records, 
and private treatment records.  The Veteran was also provided 
a VA ophthalmological examination in connection with his 
claim.  The claims file does not indicate that any additional 
evidence exists that is relevant to this claim.

For the reasons set forth above, the Board finds that VA met 
its obligations pursuant to the VCAA.

II.  Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge if all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  

Pertinent regulations specify that congenital or 
developmental defects, including refractive error of the eye, 
are not considered disabilities for VA purposes.  See 
38 C.F.R. §§ 3.303(c), 4.9.  However, if a claimant develops 
a superimposed disease or injury during service, such 
superimposed disease or injury may be subject to service 
connection.  VAOGCPREC 82-90.  

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

A Report of Medical History dated in August 1983, obtained in 
connection with the Veteran's military entrance examination, 
shows that the Veteran reported that he had an eye operation 
when he was approximately 3 years old.  He was noted to have 
refractive error upon entry into military service; 
specifically, he had near vision of 20/200 and far vision or 
20/200 (both corrected and uncorrected) in his right eye.  
The impression at that time was right eye ambylopia due to 
strabismus.  

In November 1983, the Veteran was again noted to have 20/200 
vision, both near and far, in his right eye.  The Veteran's 
separation examination in February 1986 noted that he had 
distant vision of 20/400 and near vision of 20/70 in his 
right eye.  A notation indicates that the Veteran had a 
history of glaucoma as a child and then lost much of his 
vision.   

The Veteran's service treatment records are negative for any 
ocular trauma or disease.  His sole contention in this regard 
is his representative's conjecture in a November 2005 Notice 
of Disagreement (NOD) that looking at computer screens for 
extended periods of time during his service might have 
worsened the Veteran's vision. 

The Veteran submitted the report of a private 
ophthalmological examination dated in December 2001.  The 
Veteran told the private physician that he had congenital 
glaucoma and surgery to remedy this disorder at a very young 
age.  He reported that his vision in his right eye was poor 
when he entered military service.

Upon examination, the Veteran's best corrected vision in his 
right eye was 20/400.  The diagnostic impression was a 
history of congenital glaucoma treated by a goiniotomy.  
There was no evidence of any current glaucoma.  The Veteran 
had severe astigmatism of the right eye which the physician 
opined was most likely related to the surgery that the 
Veteran had as a child.  The physician noted that the 
Veteran's vision in his right eye was very poor and 
attributed this to refractive amblyopia.  

VA treatment records also showed treatment for ambylopia.  A 
November 2004 treatment record attributed the Veteran's 
amblyopia to anisometropia (unequal refractive error of the 
eyes) and high astigmatism.

The Veteran was examined by VA with respect to this claim in 
August 2006.  At that time, the Veteran reported that his 
vision impairment in his right eye got worse after service.  
He reported that the course of his vision symptoms was 
intermittent.  The Veteran denied any trauma to his right 
eye.  His symptoms consisted primarily of blurry vision in 
the right eye.  The Veteran's distant vision in his right eye 
was 20/300 and his near vision was 20/400.  The examiner 
noted that there was a scar on the Veteran's right cornea 
that could indicate that a goniotomy for congenital glaucoma 
was performed when the Veteran was an infant.  The examiner 
diagnosed refractive amblyopia of the right eye.  

The examiner also concluded that the Veteran's vision 
impairment in his right eye was less likely than not 
aggravated by his military service.  He noted that the 
Veteran had refractive ambylopia with reduced vision in the 
right eye since childhood.  Additionally, the various vision 
testing administered to the Veteran indicated that his vision 
sometimes got worse, but at other times improved, which 
indicated that no permanent loss of vision occurred during 
his service.  

The evidence does not show that a Veteran currently has an 
eye disorder that is considered disabling for VA purposes.  
Rather, he is currently diagnosed with refractive ambylopia 
and astigmatism which are refractive errors of the eye which 
are not considered disabilities for VA compensation purposes.  
38 C.F.R. §§ 3.303(c), 4.9.  There is no evidence that any 
superimposed disease or injury occurred which aggravated the 
Veteran's eye disorders.  VAOCGPREC 82-90.  Notably, the 
Veteran denied experiencing any eye trauma, his service 
medical records are negative for any disease or injury to his 
right eye, and the VA examiner opined that no permanent loss 
of vision occurred during the Veteran's service.  The 
presumption of aggravation referred to by the Veteran's 
representative in his arguments submitted in support of this 
claim are inapposite because refractive errors of the eye are 
not disabilities for VA purposes as noted above and therefore 
cannot be presumed to have been aggravated by military 
service.  Moreover, it is clear that the eye disorder, due to 
congenital glaucoma, pre-existed service and as noted, 
whatever the basis, examiners have noted no aggravation in 
view of the multitude of findings reported.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim.  
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for an impaired vision of the right eye is 
denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


